Exhibit 10.1

 

CONSENT AGREEMENT

 

This CONSENT AGREEMENT (this “Consent Agreement”) is entered into by and between
Skypostal, Inc., a corporation of the State of Delaware (hereinafter
“Skypostal”), and Albert P. Hernandez (hereinafter “APH”), an individual as of
the 26 day of March, 2008 (the “Effective Date”).

 

WHEREAS, Skypostal previously entered into an employment agreement with APH
dated as of August 1, 2006 (the “Employment Agreement”), whereby APH would
agreed to serve as Skypostal’s Chief Executive Officer and President; and

 

WHEREAS, pursuant to the Employment Agreement, Skypostal agreed to pay APH an
annual salary of $200,000 per year (the “Cash Compensation”); and

 

WHEREAS, Skypostal has not paid APH the full Cash Compensation and, as of the
March 31, 2008, Skypostal has accrued $180,667 in unpaid Cash Compensation due
to APH (the “Unpaid Cash Compensation”); and

 

WHEREAS, pursuant to the Employment Agreement, Skypostal agreed to issue to APH
an option to purchase 2,311,440 shares of the Company’s common stock at an
exercise price of $0.30 per share (the “Employment Options”); and

 

WHEREAS, Skypostal is contemplating a reverse merger into a public-traded
company (the “Merger”); and

 

WHEREAS, in connection with the Merger, Skypostal desires to eliminate the
Employment Options and the Unpaid Cash Compensation; and

 

--------------------------------------------------------------------------------


 

WHEREAS, Skypostal has discussed with APH converting the Employment Options and
the Unpaid Cash Compensation into shares of Skypostal’s common stock; and

 

WHEREAS, APH has agreed to convert the Employment Options and the Unpaid Cash
Compensation into shares of the Company’s common stock; and

 

WHEREAS, the parties wish to document their agreement regarding the conversion
and issuance of such shares.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties hereby agree to the following terms and
conditions.

 

TERMS AND CONDITIONS

 

1.                                       Upon execution of this Consent
Agreement by both parties, Skypostal shall cancel the Employment Options on its
books and shall issue to APH a total of 1,155,720 shares of the Company’s common
stock (the “Option Conversion Shares”).

 

2.                                       Upon execution of this Consent
Agreement by both parties, Skypostal shall issue to APH a total of 602,223
shares of the Company’s common stock (the “Compensation Conversion Shares”).

 

3.                                       Notwithstanding anything to the
contrary in the Employment Agreement, upon issuance of the Option Conversion
Shares and the Compensation Conversion Shares, APH shall not have any options or
warrants to purchase any of the Company’s capital stock.

 

4.                                       Force of Employment Agreement. The
parties agree that this Consent Agreement is limited in scope to the conversion
of the Unpaid Cash Compensation and the Employment Options and that all other
terms, conditions obligations and rights contained in the Employment Agreement
shall continue in full force and effect.

 

2

--------------------------------------------------------------------------------


 

5.                                       Further Documents. The parties agree to
execute all further documents necessary to accomplish the purposes of this
Agreement either simultaneously with the execution of this Agreement or upon
reasonable request thereafter.

 

6.                                       Binding on Successors. This Consent
Agreement shall be binding upon and inure to the benefit of the parties, and
their successors, assignees and transferees.

 

7.                                       Geographic Scope. The parties agree
that this Consent Agreement shall govern the parties throughout the world.

 

8.                                       Notices.    All notices, requests,
demands, directions, and other communications provided for hereunder shall be in
writing and mailed, or faxed, or delivered to the applicable party at the
address of such party set forth below (or such other address duly provided in
writing to the other side). Each such notice, request, demand, direction, or
other communication shall be effective upon delivery.

 

If to Skypostal:

 

Skypostal, Inc.
7805 NW 15th Street
Miami, Florida 33166
ATTN: Albert Hernandez

 

If to APH:

 

Albert P. Hernandez

 

 

 

9.                                       Severability. If any provision of this
Consent Agreement shall be held void or unenforceable by a court, such provision
shall be severable and shall not affect the validity or enforceability of any
other provision of this Consent Agreement.

 

3

--------------------------------------------------------------------------------


 

10.                                 Facsimile Signatures. This Consent Agreement
may be delivered to each party by facsimile and such delivery shall be effective
and binding. The parties acknowledge and agree that after execution and delivery
by facsimile, additional copies of this Consent Agreement may be circulated for
signature so that each party will ultimately retain a fully-executed original.
The circulation of these additional copies for original signature shall in no
way affect or diminish the binding effect of this Consent Agreement previously
signed in counterparts and delivered by facsimile.

 

11.                                 Complete Agreement. Each party hereto
acknowledges that this Consent Agreement represents the entire agreement between
the parties with respect to the subject matter addressed herein. All prior
communications and negotiations between the parties are merged into this
document.

 

12.                                 Construction of Agreement. This Consent
Agreement shall be governed by the laws of the State of Florida, without regard
to its conflict of laws rules. This Consent Agreement shall be construed without
regard to the party responsible for the preparation of the same, and shall be
deemed as prepared jointly by the parties hereto. Any ambiguity or uncertainty
existing herein shall not be interpreted or construed against any party hereto
by virtue of who may have drafted such provision.

 

13.                                 Remedies. The parties hereby recognize that
irreparable damage may result in the event of breach of any of the covenants and
assurances contained in this Consent Agreement by either Party. As such, in the
event of breach or threatened breach of any of the covenants and assurances
contained in this Consent Agreement, the non-breaching party shall be entitled
to enjoin and restrain the breaching party from violation or continued violation
of said covenant or

 

4

--------------------------------------------------------------------------------


 

assurance. A defendant in an injunction action brought pursuant to this
Paragraph hereby waives any defense that there is an adequate remedy at law.
Such remedies will not be the exclusive remedies for any breach of this Consent
Agreement, but will be in addition to all other remedies available at law or
equity to the non-breaching party, including an action for damages.

 

14.                                 Amendment. This Consent Agreement may not be
altered, amended, modified, or otherwise changed in any respect or particular
whatsoever except by a writing executed by an authorized representative of each
party.

 

15.                                 No Waiver. The waiver by either party of a
breach of any provision of this Agreement or the failure by any party to
exercise any right stated herein shall not operate or be construed as a waiver
of any subsequent breach of that right or a waiver of any other right.

 

16.                                 Authority. Each party hereto represents and
warrants that its execution of the Agreement has been duly authorized by all
necessary corporate action of either party and that its representative has legal
power and authority to enter this Consent Agreement on its behalf.

 

IN WITNESS WHEREOF, the parties have caused this Consent Agreement to be signed
individually or by their duly authorized corporate officers as of the date first
written above.

 

 

 

 

SKYPOSTAL, INC.

 

 

 

 

 

 

 

 

 

Date:

March 26, 2008

 

/s/ A. J. Hernandez

 

 

 

Name:

A. J. Hernandez

 

 

 

Title

C. O. O.

 

 

 

 

 

 

 

 

 

 

 

 

 

ALBERT P. HERNANDEZ

 

 

 

 

 

 

 

 

 

 

Date:

March 26, 2008

 

/s/ Albert P. Hernandez

 

 

 

Name:

Albert P. Hernandez

 

5

--------------------------------------------------------------------------------